MEMORANDUM1
2
Anselmo Lujan (“Petitioner”) petitions for review of the final order of deportation entered by the Board of Immigration Appeals (“BIA”) on June 6, 2000. Petitioner was served with an order to show cause (“OSC”) on October 27, 1994 — approximately six years and ten months after he entered the United States. At a hearing on December 21, 1995, the Immigration Judge denied Petitioner’s application for suspension of deportation because Petitioner had failed to establish that his deportation would result in extreme hardship. On appeal, the BIA applied the “stop-time rule” — a new continuous physical presence requirement set forth in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 110 Stat. 3009-625 — and held Petitioner was statutorily barred from suspension of deportation.
Petitioner contends that he was eligible for suspension of deportation and challenges the BIA’s decision to apply the “stop-time rule” to his case. Petitioner’s arguments challenging the application of the stop-time rule are foreclosed by our recent decision in Ram v. INS, 243 F.3d 510 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.